DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 & 10-11 of U.S. Patent No. US 8837629 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have obvious to one having ordinary skill in the art to derive the invention as claimed from claims 1-8 & 10-11 of the cited US patent US 8837629 B2. Accordingly, application claims 1-10 are not patentably distinct from patent claims 1-8 & 10-11 under an “anticipate" analysis.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 which states “the digital input baseband signal and for generating three digital baseband signals that are adapted to enhance one of power efficiency and linearity of the multiple branch digital Doherty transmitter, said baseband processing block having an input and an output” it is not clear the baseband processing block would generate three digital baseband signals since baseband processing block having an output. It is noted that the Fig. 1 shows three output terminals. Further clarification is needed. Claim 1 recites the limitation "the digital input" in 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 which states “said signal up-conversion block being adapted to generate analog RF signals based on digital baseband signals obtained from the baseband processing block” it is not clear which digital baseband signals is the applicant intended since digital baseband signals are not clearly defined. Are the digital baseband signals are the same as three digital baseband signals. Further clarification is needed.
Claim 5 which states “further compromising a plurality of high-directivity couplers connected to said output of said carrier amplifier and to said output of each of said first and second peaking amplifiers” it is not clear which output of each of said first and second peaking amplifiers is the applicant refer to since none of said output of each of said first and second peaking amplifiers has been cited in claim 1. Further clarification is needed.
Claims 2-4 & 6-10 are rejected due to their dependency.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-4 & 7-10 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Rybicki et al. (hereinafter, Rybicki) (US 7184490 B1).
Insofar claim 1 is understood, Rybicki (Figs. 1 & 10), discloses a multiple branch digital Doherty transmitter, compromising: a baseband processing block (see Fig. 1, elements 12, 14) implemented for digital conditioning of an digital input baseband signal (e.g. signal data 26) and for generating three digital baseband signals (see signals 32) that are adapted to enhance one of power efficiency and linearity of the multiple branch digital Doherty transmitter, said baseband processing block having an 
Regarding claim 2, wherein said baseband processing block compromises a digital predistortion unit, a digital adaptive signal distribution unit, and a digital phase alignment unit (which consider as intended use, it noted that the applicant does not appear discloses any specific units).
Regarding claim 3, wherein said signal-up conversion block compromises first, second, and third digital-to-analog converters (DACs) (see DACs 62, 64 & 66 of Fig. 10), and one of either a first, second and third single up-converter (see sections 68, 70 & 72) and a tri-channel up-converter.
Regarding claim 4, wherein said RF power amplification block compromises a carrier amplifier (18) having an input and an output, a first peaking amplifier (20) having an input and an output, and a second peaking amplifier (22) having an input and an 
Regarding claim 7, wherein the RF Doherty combining network output is in communication with said input of said baseband processing block (see Figs. 1 & 10).
Regarding claim 8, wherein linearization of said multiple -branch digital Doherty transmitter is accomplished by using digital predistortion (DPD) (which considered as intended use).
Regarding claims 9, wherein said RF power amplification block compromises a carrier amplifier(e.g. amplifier 18) having an input and an output, and a first peaking amplifier (amplifier 20) having an input and an output, said carrier amplifier and said first peaking amplifier being one of identical and different in size and power handling (which considered as intended use).
Regarding claim 10, wherein said RF power amplification block compromises a carrier amplifier having an input and an output, and a first peaking amplifier having an input and an output, said carrier amplifier and said first peaking amplifier being one of identical and different in size and power handling (similarly manner as discussed in claim 5).

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rybicki in view of Applicant Admitted Prior Art (AAPA) (hereinafter, AAPA) (Fig. 6).
Regarding claim 5, Rybicki teaches all of the limitations as discussed above in claim 1 and further teaches a carrier amplifier (e.g. 18) and first and second peaking amplifiers except for a plurality of high-directivity couplers connected to said output of said carrier amplifier and to said output of each of said first and second peaking amplifiers. However, it is obvious to one having ordinary skill in the art would add multiple couplers when more paths are present.
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rybicki in view of Applicant Admitted Prior Art (AAPA) (hereinafter, AAPA) (Fig. 6).
Regarding claim 6, Rybicki teaches all of the limitations as discussed above in claim 1 except the limitations as cited in claim 6.
λ/4-transmission line impedance transformers and passive λ/4-transmission line impedance inverters, disposed according to a predefined configuration depending on the mode of operation and output currents profiles of the carrier amplifier and first and second peaking amplifiers ([0057-0059], Fig. 6 and Fig. 7, combing block).
	Therefore, it would have been obvious to one having ordinary skill in the art, at the same time the invention was made to use the teaching of AAPA in the system of Rybicki because this would allow optimal combining of the 3 paths.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J Pascal can be reached on (571)272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843